Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon belting and following the principles set forth in United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), the merchandise was held dutiable as follows: The items marked “A” at 10 percent under the provision in paragraph 1530(b) (1), as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for belting leather, by similitude under paragraph 1559, as amended, and the items marked “B” at 15 percent under paragraph 913(a), as modified, supra, for cotton belting for machinery, by similitude, as claimed.